Title: Report on Estimates for the Year 1794, 21 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives



[Philadelphia, December 21, 1793 Communicated on December 23, 1793]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury respectfully reports to the House of Representatives the Estimates herewith sent marked A, B & C.
The first relating to the civil list (or the expenditure for the Support of Government during the Year 1794) including the incidental and Contingent expenses of the several Departments and Officers, Amounting to,



Dollars
397,201. 6


The second relating to certain deficiences in former Appropriations for the Support of Government, to a provision in aid of the fund heretofore established for the Compensation of certain Officers of the Courts, Jurors Witnesses &c. to the Maintenance of Light-Houses, Beacons Buoys and public Piers, and to certain other purposes therein specified
}
147,693.43


The third relating to the Department of War comprehending the probable expenditure of that Department for the Year 1794 including certain extraordinaries for Buildings, repairs, Arms and military Stores amounting to 202,783 dollars and 34 Cents, and a Sum of 80,239 dollars and 55 Cents for pensions to Invalids.
}
1,457,936. 1



Amounting together to
2,002,830.50


The funds out of which Appropriations may be made for the foregoing purposes are 1st. the Sum of 600,000 dollars reserved annually for the Support of government out of the Duties on Imports and Tonnage, by the Act making provision for the Debt of the United States, and which will accrue in the Year 1794. 2nd. The Surplus of Revenue and Income beyond the appropriations heretofore charged thereupon, to the end of the same year 1794. The Statement D herewith submitted shews a surplus to the end of 1793 of 1,118,584 dollars and 19 Cents which, it is believed, may be relied upon.
The product of the Duties on Imports and Tonnage for the present Year, is estimated according, to the ascertained Amount in the preceding Year. This Estimate is justified by the Abstract E herewith also submitted, exhibiting the product for the two first Quarters of the present year, as founded on Returns received at the Treasury, being 2,568,870 Dollars and 22 Cents. The product for the two remaining quarters is not computed as high as that of the two first; because Circumstances and information render it probable, that it will be less, and that the drawbacks payable within the last will be more considerable than those payable within the first half year. The ascertained product of 1792 (the rates of duty being the same) is deemed the safest guide. Some Savings upon the sum appropriated for different purposes may render this estimated Surplus more considerable than is stated; but while the extent of these Savings cannot be deemed very great their amount (these purposes not being yet fully satisfied) cannot be pronounced. If the product of the year 1794 should equal that of the present year, the fund will be more than sufficient for the appropriation proposed to be charged upon it. If this cannot entirely be counted upon, it is hoped that a reliance may be entertained of its proving at least adequate.
But there is a provision also to be made for the payment of Interest on the balances found by the Commissioners for settling accounts between the United and individual States, in favour of certain States. The annual Sum of Interest upon these balances is 128,978 dollars and eight Cents, computed according to the proportions by which Interest is adjusted on the assumed Debt.
If Congress shall think proper to make the requisite provision out of the duties on Imports and Tonnage, it will be necessary to its efficacy that a priority be secured to it: an object which will require attention in making the Appropriations above contemplated. It is confided that there will be still no hazard of deficiency, and if there should be any, it would seem most proper, that it should fall on the appropriation for the current Service, to be supplied till further provision can be made by a Loan.
A provision for paying, during the year 1794, Interest on such part of the domestic debt as may remain unsubscribed, will come under a like Consideration. It appears proper, likewise, to remind the House that no provision has yet been made for paying the yearly Interest on the Two Million loan had of the Bank of the United States. The Bank has hitherto discounted the Amount of that Interest out of its dividends on the Stock belonging to the United States, but for want of an Appropriation the business cannot receive a regular Adjustment at the Treasury. An Appropriation of so much of the Dividends as may be necessary towards the payment of the Interest will obviate the difficulty. The second Instalment of that Loan has not been comprized in the foregoing View; because it is imagined that Congress may judge it expedient to provide for its payment out of the foreign fund, as they did with regard to the first Instalment.
The Statement F herewith also communicated, exhibits the present situation of that fund, shewing a balance unexpended of Five hundred and Seventy Seven thousand, two hundred and eighty four Dollars and 56 Cents liable to the Observation at foot thereof. But in judging of the expediency of making the provision intimated, it is necessary to take into consideration, that on the first of June next, a second instalment of 1,000,000 of Florins of the Capital of the Dutch Debt will become payable; for which, by the last Advices it appeared problematical, owing to the Situation of the Affairs of Europe, whether provision could be made by a further Loan.
This Circumstance is an obstacle to the immediate Application of the Residue of the foreign fund according to its destination—that being the only resource yet provided, out of which the instalment of the Dutch Debt can be paid, if a further Loan cannot be procured in time. More decisive information on the point may every day be expected.
In the mean time, no inconvenience can ensue from applying a portion of that residue to the payment of the instalment of the two Million Loan; the degree in which it will entrench upon the Means in possession for satisfying the ensuing instalment of the Dutch Debt being easily susceptible of a Substitute. And there will be time enough for providing one, if a Loan should not be obtained.
By an arrangement made with the Bank, the Interest of the first instalment ceased the last of December 1792, though the payment could not legally be consummated ’till July following.
A provision for payment of the second instalment at the end of the present year will continue this desirable course and work a public Saving. The House will readily perceive, that owing to the long Credits given for the duties, Anticipations of their proceeds, by temporary Loans, will be necessary to the being prepared for the exigencies of the Current Service.
The Statement G shews the expenditure upon a Sum appropriated by the “Act making certain Appropriations” therein mentioned passed the 28th. February 1793 toward discharging such demands on the U. States not otherwise provided for as should be ascertained and admitted in due course of Settlement at the Treasury and which should be of a Nature according to the Usage thereof to require payment in Specie.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury
Treasury Department December 21st: 1793.

